Plaintiff in error, John Martin, defendant in the trial court, was sentenced to serve a term of 180 days in the county jail and to pay a fine of $500 for the unlawful possession of intoxicating liquor, from which judgment he appeals to this court.
This case is before us on a motion of the Attorney General *Page 420 
to dismiss the appeal, upon the ground that the defendant is now a fugitive from justice. The proof in support of this motion shows that there is another criminal charge pending against the defendant in Okfuskee county, and that when the cause was called for trial on November 25th the defendant failed to appear and could not be found, and that according to the best information obtainable from the peace officers of that county the defendant was last seen in Prescott, Ariz.
The motion to dismiss has been served upon the attorneys of record for the defendant, and sufficient time has been given them to respond; but no response has been made. Whenever a defendant in a case appealed to this court voluntarily places himself beyond its jurisdiction, so that the orders of this court cannot be enforced, the appeal will be dismissed.
Appeal dismissed.
DOYLE and EDWARDS, JJ., concur.